On July 12, 2007, the defendant was sentenced to the following: Count I: One hundred (100) years in the Montana State Prison, for the offense of Sexual Assault, a felony; and Count III: One hundred (100) years in the Montana State Prison, for the offense of Sexual Assault, a felony. Count III shall run concurrently with Count I and with Cause Nos. DC-06-342C and DC-07-121C. The Defendant is ineligible for parole for forty (40) years. The Defendant shall successfully complete Phases I and II of the Sex Offender Treatment Program prior to being eligible for parole.
On November 12, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed and the terms and conditions shall remain as imposed in the Judgment of July 12, 2007. The parole restriction of forty (40) years shall be removed.
DATED this 17th day of December, 2009.
Hon. Ray Dayton, District Court Judge